RYLAND, J.
From the above statement there is only one question for our adjudication. That is, does the omission of the names of Harris and Lacey in the body of the bond, though the bond is executed by them otherwise, render the bond void as to them ? The plaintiffs in this court contend that it does not; the defendants that it does.
The defendants rely upon the cases reported in 10 Mo. R. Adams ei al. v. Wilson, 341, and Wood & Oliver v. Ellis, 382. In these cases this court did decide upon the authority of Tucker’s Com. 205, that such omission of the names of the persons in the body of the bond, although their names were subscribed to the bond, rendered the bond void as to them. This court has had occasion since these decisions to investigate this matter moro thoroughly, and upon full examination we find that the authorities cited by Judge Tucker do not warrant and support his conclusions. That such omission to insert the names of the persons in the face of the bond and within the body of the bond, if the bond be by such persons subscribed, will not vitiate the bond and render it void, is supported by a string of authorities of such weight and learning as to render it strange how Judge Tucker could have adopted a different opinion. See the authorities cited by counsel in his argument. This court, in two different cases since those reported in 10th volume, has determined this point contrary to the views contained in those opinions. I am clear that the court below erred in setting aside the judgment in this case. This error was produced by the lower court following the decisions above cited from 10 Mo. R. These have since been overruled as regards this point. The judgment of the Court of Common Pleas is therefore reversed, and causa remanded.

(a) See ante, 321, note b.